                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS,
                                EASTERN DIVISION

IN RE: SOCIETY INSURANCE COMPANY          )
COVID-19 BUSINESS INTERRUPTION            )                  MDL No. 2964
PROTECTION INSURANCE LITIGATION           )
_________________________________________ )                  Master Docket No. 1:20-cv-05965
This document relates to:                 )
                                          )                  Hon. Edmond Chang
Big Onion Tavern Group, LLC v. Society    )
Insurance, No. 1:20-CV-02005              )
_________________________________________ )


              DEFENDANT SOCIETY INSURANCE’S RESPONSE
    TO PLAINTIFFS’ LOCAL RULE 56.1(b)(3)(C) STATEMENT OF ADDITIONAL
     MATERIAL FACTS THAT REQUIRE DENIAL OF SUMMARY JUDGMENT

       NOW COMES, Defendant, SOCIETY INSURANCE (“Society”), by and through its

attorneys Thomas B. Underwood, Michael D. Sanders, Michelle A. Miner and Amy E. Frantz of

PURCELL & WARDROPE, CHTD., and for its Response to Plaintiffs’ Statement of Additional

Facts, hereby states as follows:

       1.      Over 8,000 Illinois residents and over 180,000 Americans have died of COVID-19

and there have been over 250,000 confirmed COVID-19 cases in Illinois and over 6 million

confirmed cases in the United States as of the date of this filing, according to Centers for Disease

Control and Prevention (“CDC”) data. See “United States COVID-19 Cases and Deaths by State,”

Centers for Disease Control and Prevention (“CDC”), available at https://covid.cdc.gov/covid-

data-tracker/#cases (data as of Sept. 10, 2020) (Ex. 44); “Coronavirus Disease 2019 (COVID-19),”

Illinois Department of Public Health (“IDPH”), available at http://www.dph.illinois.gov/covid19

(data as of Sept. 10, 2020) (Ex. 45).

RESPONSE:. Society objects to this Paragraph as immaterial to the question of whether
           Plaintiffs suffered a direct physical loss of or damage to their insured property,
           as it does not establish that the virus physically alters property. Society does not
               dispute that the documents reflect the information found in the documents
               attached as Exhibits 44 and 45.

       2.      According to the CDC, the novel coronavirus that causes COVID-19 can spread by

respiratory droplets when an infected person coughs, sneezes, or talks. A person can become

infected from respiratory droplets or potentially by touching a surface or object that has the virus

on it and then by touching the mouth, nose, or eyes. See “What you should know about COVID-

19   to     protect   yourself   and    others,”       CDC   (June   1,    2020),    available    at

https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-factsheet.pdf (“CDC Fact

Sheet”). (Ex. 46).

RESPONSE: Undisputed that the document attached as Exhibit 46 reflects the statements
          contained in Paragraph 2. Society objects to this Paragraph as immaterial to
          the question of whether Plaintiffs suffered a direct physical loss of or damage to
          their insured property, as it does not establish that the virus physically alters
          property.

       3.      Research led by scientists from the National institute of Health (“NIH”) National

Institute of Allergy and Infectious Diseases (“NIAID”) indicated the virus can live on surfaces for

several days and in the air for several hours. See “Study suggests new coronavirus may remain on

surfaces for days,” NIH (Mar. 24, 2020), available at https://www.nih.gov/news-events/nih-

research-matters/study-suggests-new-coronavirus-may-remain-surfaces-days. (Ex. 47).

RESPONSE: Society disputes the statements in paragraph 3 fully or accurately reflect the
          statements in Exhibit 47. Answering further, the article Plaintiffs have attached
          as Exhibit 47 found that the longest a virus could survive in the air was 3 hours
          and 2-3 days on surfaces. (Dkt. No. 123-5 at p. 3.) The article states that the
          virus “is believed to mostly spread from person-to-person through respiratory
          droplets produced when an infected person coughs or sneeze. (Id. at p. 2.)
          Society objects to this paragraph and the exhibit as immaterial to the question
          of whether Plaintiffs suffered a direct physical loss of or damage to their insured
          property, as it does not establish the virus physically alters property.

       4.      Research published in The New England Journal of Medicine (“NEJM”) also

indicates the virus can survive in the air for several hours. See “Droplets and Aerosels in the

                                                   2
Transmission      of    SARS-CoV-2,”        NEJM       (May      21,     2020),     available     at

https://www.nejm.org/doi/full/10.1056/NEJMc2009324. (Ex. 48).

RESPONSE: Disputed. Exhibit 48 does not contain published research; it is a letter to the
          editor and its conclusions are not peer-reviewed. Moreover, the letter does not
          state that the virus can survive in the air for several hours, but in tissue culture
          assays. Additionally, the author does not conclude that indoor spaces are
          physically altered, damage, or unsafe. Rather, the author “suggests the
          advisability of wearing a suitable mask whenever it is thought that infected
          persons may be nearby and of providing adequate ventilation.” (Dkt. No. 123-
          6 at p. 3.) Society objects to the statement in this paragraph and the letter to
          the editor attached as Exhibit 48 as being inadmissible hearsay and not subject
          to judicial notice. Society objects to this Paragraph as immaterial to the question
          of whether Plaintiffs suffered a direct physical loss of or damage to their insured
          property, as it does not establish that the virus physically alters property.

       5.      Research also indicates that aerosols from persons infected with COVID-19 may

pose an inhalation threat even at considerable distances and in enclosed spaces. Id.

RESPONSE: Disputed. Exhibit 48 does not contain published research; it is a letter to the
          editor and its conclusions were not peer-reviewed. Undisputed that the letter
          states: “Aerosols from infected persons may therefore pose an inhalation threat
          even at considerable distances and in enclosed spaces, particularly if there is
          poor ventilation.” Id. Society objects to this Paragraph as immaterial to the
          question of whether Plaintiffs suffered a direct physical loss of or damage to
          their insured property, as it does not establish that the virus physically alters
          property.

       6.      COVID-19 may be spread when an infected person coughs, sneezes, or talks,

particularly when in close contact with other people. See CDC Fact Sheet (Ex. 46).

RESPONSE: Undisputed that the CDC Fact Sheet attached as Exhibit 46 reflects the
          statement in paragraph 6. Society objects to this Paragraph as immaterial to the
          question of whether Plaintiffs suffered a direct physical loss of or damage to
          their insured property, as it does not establish that the virus physically alters
          property.

       7       According to the CDC, it is unknown how long the air inside a room occupied by

someone with confirmed COVID-19 remains potentially infectious, and facilities need to consider

factors such as the size of the room and the ventilation system design (including location of supply



                                                 3
and exhaust vents) when deciding how long to close off rooms or areas used by ill persons before

beginning disinfection. Taking measures to improve ventilation in an area or room where someone

was ill or suspected to be ill with COVID-19 will help shorten the time it takes respiratory droplets

to be removed from the air. See “Cleaning and Disinfection for Households,” CDC (updated July

10,    2020),     available      at    https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-

sick/cleaning-disinfection.html. (Ex. 49).

RESPONSE: Undisputed that the CDC document attached as Exhibit 49 reflects the
          statements in paragraph 7. However, the attached document “provides
          recommendations on the cleaning and disinfection of households where persons
          under investigation (PUI) or those with confirmed COVID-19 reside.” (Dkt. No.
          123-7 at p. 3) Answering further, Exhibit 49 states that “transmission of the
          novel coronavirus to persons from surfaces contaminated with the virus has not
          been documented” and “[c]leaning of visibly dirty surfaces followed by
          disinfection is a best practice measure for prevention of COVID-19 and other
          viral respiratory illnesses in households and community setting.” (Id. at p. 2
          (emphasis added).) Society objects to this Paragraph as immaterial to the
          question of whether Plaintiffs suffered a direct physical loss of or damage to
          their insured property, as it does not establish that the virus physically alters
          property.

        8.      According to the CDC, the more an individual interacts with others, and the longer

that interaction, the higher the risk of COVID-19 spread. See “Considerations for Restaurants and

Bars,” (updated Sept. 6, 2020), available at

https://www.cdc.gov/coronavirus/2019ncov/community/organizations/business-employers/bars-

restaurants.html. (Ex. 50).

RESPONSE: Undisputed that the CDC document attached as Exhibit 50 reflects the
          statements in paragraph 8. Society objects to this Paragraph as immaterial to
          the question of whether Plaintiffs suffered a direct physical loss of or damage to
          their insured property, as it does not establish that the virus physically alters
          property.

        9.      CDC guidance for restaurants and bars states that the risk of COVID-19 spread

increases in a restaurant or bar settings with on-site dining. On-site dining where seating capacity is

reduced to allow tables to be spaced at least 6 feet apart poses a “high” risk of infection. On-site dining

                                                    4
where seating capacity is not reduced and tables are not spaced at least 6 feet apart poses the “highest

risk” of infection. Id. See also Sarah Toy and Daniela Hernandez, “What Makes Bars and Restaurants

Potential Covid-19 Hot Spots,” The Wall Street Journal, (July 3, 2020), available at

https://www.wsj.com/articles/what-makes-bars-and-restaurants-potential-covid-19-hot-spots-

11593768600. (Ex. 51).

RESPONSE: Disputed, the document attached as Exhibit 51 does not state that on-site dining
          where seating capacity is reduced to allow tables to be spaced at least 6 feet
          apart poses a “high” risk of infection. Society objects to the statement in this
          paragraph and the newspaper article attached as Exhibit 51 as being
          inadmissible hearsay and not subject to judicial notice. Society objects to this
          Paragraph as immaterial to the question of whether Plaintiffs suffered a direct
          physical loss of or damage to their insured property, as it does not establish that
          the virus physically alters property.

       10.     Indoor dining has been reported to be particularly dangerous in crowded settings

where ventilation and air infiltration are poor because viral particles can build up in the air. Id.

RESPONSE: Undisputed that the Wall Street Journal article attached as Exhibit 51 makes
          this claim. Society objects to the statement in this paragraph and the newspaper
          article attached as Exhibit 51 as being inadmissible hearsay and not subject to
          judicial notice. Society objects to this Paragraph as immaterial to the question
          of whether Plaintiffs suffered a direct physical loss of or damage to their insured
          property, as it does not establish that the virus physically alters property.

       11.     Early studies “found that SARS-CoV-2 can survive on surfaces for two or three

days,” but “as epidemiologists watched the pandemic unfold, evidence emerged about the disease

spreading in crowded rooms – especially at bars, restaurants and churches – suggesting that

airborne virus particles were the main cause of transmission.” Hal Dardick, “Silent spreaders and

long haulers. Aerosols and protocols. 10 things science has learned about COVID-19 in less than

a    year,”     The      Chicago      Tribune,     (September       10,     2020),     available       at

https://www.chicagotribune.com/coronavirus/ct-coronavirus-things-we-have-learned-about-

covid-20200910-7omc6p4a2bf6pee2ymkyok6hvi-



                                                   5
story.html?utm_source=onesignal&utm_medium=notification&utm_campaign=2020-09-10-

COVID-19-What-w. (Ex. 52).

RESPONSE: Disputed. Exhibit 52 does not contain published research; it is a news article
          and its conclusions were not peer-reviewed. Undisputed that the article contains
          the statements quoted in paragraph 11. Id. Further answering, Exhibit 52 states
          that “While hand-washing and cleaning surfaces are still good practices, the
          primary focus has shifted to mask-wearing and maintaining social distance.”
          Society objects to the statement in this paragraph and the newspaper article
          attached as Exhibit 52 as being inadmissible hearsay and not subject to judicial
          notice.
     12.  The State of Illinois recognizes the “propensity [of COVID-19] to physically

impact surfaces and personal property.” Ex. 6, Section 2, ¶ 12 (l).

RESPONSE: Undisputed that Exhibit 6 contains the phrase “propensity of the virus to
          physically impact surfaces and personal property.” Society objects to this
          Paragraph as immaterial to the question of whether Plaintiffs suffered a direct
          physical loss of or damage to their insured property, as it does not establish that
          the virus physically alters property.

       13.     The Food & Drug Administration (“FDA”) has published a document entitled Best

Practices for Restaurants and Bars (the “FDA Restaurant Guidance”), available at

https://www.fda.gov/food/food-safety-during-emergencies/best-practices-retail-food-stores-

restaurants-and-food-pick-updelivery-services-during-covid-19 (last visited Sept. 11, 2020). (Ex.

53). While the FDA Restaurant Guidance contemplates best practices for food preparation and

take-out and delivery services, it does not provide guidance on how to prevent the spread of

coronavirus when serving customers inside a dining room, bar, or theater, and in fact includes

recommendations like “[d]iscontinu[e] operations, such as salad bars, buffets, and beverage

service stations that require customers to use common utensils or dispensers.” Id.

RESPONSE: Undisputed that the Food and Drug Administration published a document
          entitled “Best Practices for Retail Food Stores, Restaurants, and Food Pick-
          Up/Delivery Services During the COVID-19 Pandemic”, which is available at
          the web address specified and that Plaintiffs have attached a copy as Exhibit 53.

               Disputed that Exhibit 53 does not provide guidance on how to prevent the

                                                 6
               spread of coronavirus when serving customers inside a dining room, bar, or
               theater, as it contains a section titled “Managing Operations in a Foodservice
               Establishment or Retail Food Store” which addresses infection control while
               customers are inside such premises.

       14.     The CDC has published research finding: “Adults with positive SARS-CoV-2 test

results were approximately twice as likely to have reported dining at a restaurant than were those

with negative SARS-CoV-2 test results.” Fisher KA, Tenforde MW, Feldstein LR, et al.,

“Community and Close Contact Exposures Associated with COVID-19 Among Symptomatic

Adults > 18 Years in 11 Outpatient Health Care Facilities – Untied States, July 2020,” MMWR

Morb    Mortal    Wkly       Rep   2020;69:1258-1264      (Sept.   11,   2020),    available    at

https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6936a5-H.pdf. (Ex. 54). This research also

states: “Reports of exposures in restaurants have been linked to air circulation. Direction,

ventilation, and intensity of airflow might affect virus transmission, even if social distancing

measures and mask use are implemented according to current guidance. Masks cannot be

effectively worn while eating and drinking, whereas shopping and numerous other indoor activities

do not preclude mask use.”

RESPONSE: Undisputed that the paper identified in Paragraph 14 is available at the web
          address specified, and that Plaintiffs have attached a copy of the paper found at
          the web address as Exhibit 54. Undisputed that Plaintiffs have accurately
          quoted sentences that appear in Exhibit 54. Society objects to this Paragraph
          as immaterial to the question of whether Plaintiffs suffered a direct physical loss
          of or damage to their insured property, as it does not establish that the virus
          physically alters property.


 THE BUSINESS INTERRUPTION ORDERS WERE ISSUED IN RESPONSE TO THE
    DANGEROUS CONDITIONS IN AND AROUND PLAINTIFFS’ PREMISES

       15.     The March 16, 2020 Business Interruption Order was issued because, among other

things: (a) COVID-19 is a novel severe acute respiratory illness that can spread among people

through respiratory transmissions; (b) Current testing availability has identified spread of

                                                7
confirmed cases throughout the State of Illinois, and it is expected that increased testing capacity

would demonstrate that COVID-19 is circulating in communities across Illinois that currently have

not identified a confirmed case; (c) The number of suspected COVID-19 cases in Illinois is

increasing exponentially and across more locations in Illinois; and (d) The ongoing spread of

COVID-19 and the danger the virus poses to the public’s health and wellness require the reduction

of on-premises consumption of food and beverages. (Ex. 2).

RESPONSE: Undisputed that the recital in the March 16, 2020 Order contains
          substantially the same language in 15 (a-d) above. Defendant disputes the
          March 16, 2020 Order was entitled “Business Interruption Order.”

        16.     The March 16, 2020 Business Interruption Order applied to “all businesses in the

State of Illinois that offer food or beverages for on-premises consumption, including restaurants,

bars, grocery stores, and food halls,” and prohibited customers from entering the premises of these

businesses other than for carry-out and then immediately leave upon receiving the food. Id. (Ex.

8).

RESPONSE: Undisputed that the March 16, 2020 executive order allowed customers to enter
          and access the premises of businesses that offer food or beverages. Defendant
          disputes the March 16, 2020 Order was entitled “Business Interruption
          Order.”

        17.     The March 16, 2020 Business Interruption Order to any public or private gathering

spaces, including “venues such as fitness centers/health clubs, bowling alleys, private clubs, and

theatres.” (Ex. 3).

RESPONSE: Undisputed that the March 16 Order contains the quoted language; however,
          Plaintiffs’ quotation is misleading. The next sentence states the order does not
          apply to “venues that provide essential goods or services such as grocery stores,
          hospitals, pharmacies, gas stations, banks/credit unions, and shelters.” (Ex. 2.)
          Defendant disputes the March 16, 2020 Order was entitled “Business
          Interruption Order.”




                                                 8
       18.     The March 20, 2020 Business Interruption Order was issued because “in a short

period of time, COVID-19 has rapidly spread throughout Illinois, necessitating updated and more

stringent guidance from federal, state, and local public health officials.” Id.

RESPONSE: Undisputed that Plaintiffs accurately quoted a portion of the recital of the
          March 20, 2020 Order. The Order also states:

       WHEREAS, for the preservation of public health and safety throughout the
       entire State of Illinois, and to ensure that our healthcare delivery system is
       capable of serving those who are sick, I find it necessary to take additional
       measures consistent with public health guidance to slow and stop the spread of
       COVID-19.

               (Ex. 3.) Defendant disputes the March 20, 2020 Order was entitled
               “Business Interruption Order.”

       19.     The March 20, 2020 Business Interruption Order prohibited “all public and private

gatherings of any number of people occurring outside a single household or living unit,” and closed

to the public “all places of public amusement, whether indoors or outdoors, including but not

limited to, locations with amusement rides, carnivals, amusement parks, water parks, aquariums,

zoos, museums, arcades, fairs, children's play centers, playgrounds, funplexes, theme parks,

bowling alleys, movie and other theaters, concert and music halls, and country clubs or social

clubs.” Id.

RESPONSE: Undisputed that Plaintiffs have quoted a portion of the March 20 Order;
          however, Society objects to this Paragraph as immaterial to the question of
          whether Plaintiffs suffered a direct physical loss of or damage to their insured
          property. Defendant disputes the March 20, 2020 Order was entitled “Business
          Interruption Order.”

       20.     The April 1, 2020 Business Interruption Order was issued including because: (a)

Current testing availability has identified further spread of confirmed cases throughout the State

of Illinois, and it is expected that increased testing capacity would demonstrate that COVID-19 is

circulating in communities across Illinois that currently have not identified a confirmed case; and



                                                  9
(b) The number of suspected COVID-19 cases in Illinois is increasing exponentially and across

more locations in Illinois. (Ex. 4).

RESPONSE: Disputed as Plaintiff’s have paraphrased rather than quoted the recited section
          of the April 1 Order and because Plaintiffs’ restatement of this language is
          misleading, as the recitals also state:

       Whereas, social distancing, which requires maintaining at least a six-foot
       distance between people, is a paramount strategy for minimizing the spread of
       COVID-19 in our communities; and
                                              ***
       Whereas, the number of suspected COVID-19 cases in Illinois is increasing
       exponentially and across more locations in Illinois, indicating that drastic social
       distancing measures are needed, even in communities where confirmed cases
       have not yet been identified, to reduce the number of people who become sick at
       any given time and the possibilities of exhausting our health care resources

       (Ex. 4 (emphasis added).) Defendant disputes the April 1, 2020 Order was
       entitled “Business Interruption Order.”

       21.     Under the Illinois “Restore Illinois” reopening plan, in Phases 1-3, access to bars

and restaurants is limited to delivery, pickup and drive-through only, and in Phase 4, bars and

restaurants may open but with capacity limits. (Ex. 9).

RESPONSE: Disputed that during phase 3 business operations of bars and restaurants were
          limited to delivery, pickup, and drive-through only. Under Phase 3, Illinois
          allowed eating and drinking establishments to open for “outdoor dining,” which
          included indoor space where 50% or more of a wall can be removed via the
          opening of windows, doors, or panels, provided that dining tables are within 8-
          ft           from            such            opening.                      See
          https://www.illinoisrestaurants.org/page/StateILPhase3Reopening.           The
          remainder of the paragraph is undisputed.

       22.     Illinois did not enter Phase 4 until June 26, 2020, and thereafter continued to limit

access and restricted indoor dining to groups of 10 or less, with tables spaced 6-feet apart in seated

areas and with standing areas at no more than 25% of capacity. See “Gov. Pritzker Releases

Guidelines to Safety Reopen Additional Businesses and Industries as State Advances to Next

Phase of Restore Illinois,” Illinois Department of Commerce and Economic Opportunity, (June



                                                 10
22, 2020), available at www2.illinois.gov/dceo/Media/PressReleases/Pages?PR06222020.aspx.

(Ex. 55).

RESPONSE: Disputed that Illinois limited access to restaurants at any point in time.
          Undisputed that Illinois entered Phase 4 on June 26, 2020, and that indoor
          dining was allowed in Phase 4 for groups of 10 or less, with tables spaced 6-feet
          apart, and with standing areas at 25% capacity.

       23.     On July 15, 2020, Illinois released an update to Restore Illinois regarding “Actions

to Combat a Resurgence of COVID-19,” which provided for a “menu of mitigation options

organized by risk level.” “Actions to Combat a Resurgence of COVID-19,” Restore Illinois,

available at https://www2.illinois.gov/IISNews/21818-Actions_to_Combat_a_Resurgence_of_

COVID-19.pdf (July 15, 2020). (Ex. 56).

RESPONSE: Disputed that the document attached as Exhibit 56 can be found at the web
          address identified in Paragraph 23. Undisputed that Plaintiffs have attached a
          document that purports to be a Restore Illinois document titled “Actions to
          Combat a Resurgence of COVID-19.”

       24.     Multiple regions within Illinois have been subject to mitigation efforts to prevent

uncontrollable spread, including Region 7, which includes Will and Kankakee Counties just to the

south of the City of Chicago—which mitigation efforts include the prohibition of indoor service

at bars and restaurants. “Resurgence Mitigations for Region 7,” Restore Illinois, available at

https://dceocovid19resources.com/assets/Restore-Illinois/Resurgence-Migitations-Region-7.pdf

(effective Aug. 26, 2020). (Ex. 57).

RESPONSE: Undisputed; however, Society objects to this Paragraph as immaterial to the
          question of whether Plaintiffs suffered a direct physical loss of or damage to
          their insured property.


            THE SOCIETY POLICIES DO NOT INCLUDE PANDEMIC OR VIRUS
                      EXCLUSIONS COMMON IN THE MARKET




                                                11
       25.     Society assessed premiums for business interruption coverage based on the gross

sales each policyholder earned from serving customers inside their taverns or dining rooms. FAC

Ex. D (Dkt. 29-4), PageID #:336-339 (“Renewal Declaration”).

RESPONSE: Society disputes that the statement in paragraph 25 is supported by the
          document cited and further disputes that the assessment of premiums is based
          solely on gross sales earned from serving customers inside their taverns or
          dining rooms. The assessment of premiums is based on a number of factors.
          Society objects to this Paragraph as immaterial to the question of whether
          Plaintiffs suffered a direct physical loss of or damage to their insured property.

       26.     There is an exclusion offered by commercial property insurers for “communicable

disease” which states: “[T]his policy does not insure any loss, damage, claim, cost, expense or

other sum, directly or indirectly arising out of, attributable to, or occurring concurrently or in any

sequence with a Communicable Disease or the fear or threat (whether actual or perceived) of a

Communicable Disease.” Under this exclusion, “Communicable Disease” means “any disease

which can be transmitted by means of any substance or agent from any organism to another

organism where: (1) the substance or agent includes, but is not limited to, a virus, bacterium,

parasite or other organism or any variation thereof, whether deemed living or not, and (2) the

method of transmission, whether direct or indirect, includes but is not limited to, airborne

transmission, bodily fluid transmission, transmission from or to any surface or object, solid, liquid

or gas or between organisms, and (3) the disease, substance or agent can cause or threaten damage

to human health or human welfare or can cause or threaten damage to, deterioration of, loss of

value of, marketability of or loss of use of property insured hereunder.” See Communicable

Disease Endorsement (LMA5393). (Ex. 58).

RESPONSE: Undisputed that the document Plaintiffs have attached as Exhibit 58 contains
          the language quoted above. Society disputes the remainder of Paragraph 26,
          including the authenticity of the document attached as Exhibit 58 as it does not
          appear to be a publicly available document. Society further disputes that this
          document is relevant to the litigation and objects to it on the basis that it is

                                                 12
               inadmissible under Federal Rules of Evidence 401 and 402 as improper
               extrinsic evidence that cannot be used to construe the relevant provisions of
               the Society Policy.

       27.     The Insurance Services Office (“ISO”), an insurance advisory organization that

drafts standard policy forms and endorsements, developed a form exclusion (BP 06 01 01 07) for

its Businessowners policy titled “Exclusion of Loss Due to Virus or Bacteria,” which states: “We

will not pay for loss or damage caused by or resulting from any virus, bacterium or other

microorganism that induces or is capable of inducing physical distress, illness or disease.” See

“Exclusion of Loss Due to Virus or Bacteria,” BusinessOwners Coverage Form, (2006), available

at https://www.uuinsurance.com/ShowPDF.php?number=BP+06+01+01+07. (Ex. 59).

RESPONSE: Undisputed; however, disputes that this document is relevant to the litigation
          and objects to it on the basis that it is inadmissible under Federal Rules of
          Evidence 401 and 402 as improper extrinsic evidence that cannot be used to
          construe the relevant provisions of the Society Policy.

       28.     ISO developed this exclusion after the SARS epidemic in 2003 “to address

exclusion of loss due to disease-causing agents such as viruses and bacteria.” See Larry Podoshen

“New Endorsements Filed to Address Exclusion of Loss Due to Virus or Bacteria,” ISO Circular,

(July 6, 2006) available a thttps://www.propertyinsurancecoveragelaw.com/files/2020/03/ISO-

Circular-LI-CF-2006-175-Virus.pdf.(Ex. 60).

RESPONSE: Society does not dispute that ISO introduced this exclusion, or that Exhibit 60
          contains the quoted language. Society lacks sufficient information and
          knowledge to form a belief as to the truth of whether the ISO introduced this
          endorsement in response to the SARS outbreak. Society objects to the ISO
          Circular on the basis that it is inadmissible under Federal Rules of Evidence
          401 and 402 as improper extrinsic evidence that cannot be used to construe the
          relevant provisions of the Society Policy.

       29.     In a memorandum dated July 6, 2006 explaining the basis for the new virus

exclusion, ISO states:




                                               13
         Disease-causing agents may render a product impure (change its quality or
         substance), or enable the spread of disease by their presence on interior building
         surfaces or the surfaces of personal property. When disease-causing viral or
         bacterial contamination occurs, potential claims involve the cost of replacement
         of property (for example, the milk), cost of decontamination (for example,
         interior building surfaces), and business interruption (time element) losses. Id.

RESPONSE: Society does not dispute that the ISO Circular contains the quoted language
          but does dispute that Plaintiff’s selective quotation of it accurately represents
          the content of the ISO Circular. Answering further, Society states that the
          ISO Circular states:

       While property policies have not been a source of recovery for losses
       involving contamination by disease-causing agents, the specter of pandemic
       or hitherto unorthodox transmission of infectious material raises the concern
       that insurers employing such policies may face claims in which there are
       efforts to expand coverage and to create sources of recovery for such
       losses, contrary to policy intent.

              (Dkt. No. 123-18 at p. 2 (emphasis added).) Society objects to the ISO Circular
              on the basis that it is inadmissible under Federal Rules of Evidence 401 and
              402 as improper extrinsic evidence that cannot be used to construe the relevant
              provisions of the Society Policy.

       30.    On June 22, 2020, Society sent an email to counsel for one of its restaurant clients

in Nashville, Onion Division-Nashville Enterprises LLC (“Onion Nashville”), responding to

Onion Nashville’s claim for coverage for business interruption losses arising out of the COVID-

19 pandemic. See Email from Daniel Mason to Joseph Englert dated June 22, 2020. (Ex. 61).

RESPONSE: Undisputed; however, Society objects to this Paragraph as immaterial to the
          question of whether Plaintiffs suffered a direct physical loss of or damage to
          their insured property.

       31.    In this letter, Society stated:
              a.      “The purpose of this email is to request clarification and additional
                      information regarding the details of the claims being presented by your
                      client so that we may complete our analysis and review of the claims
                      brought by …Onion Nashville”

              b.      “Please advise why Onion Nashville completely shut down as opposed to
                      offering curbside, take-out, and/or delivery as allowed by executive orders
                      and/or if they have provided any carry out services since March 15, 2020.”


                                                14
               c.      “Did Onion Nashville have any employee that has exhibited symptoms
                       and/or have been confirmed to have had COVID-19 please provide the
                       following additional details: How and when did Onion Nashville receive
                       notice of the symptoms? Once the notice was received, what actions were
                       taken and when? What are the responsibilities of the employee(s)? When
                       was the employee(s) last on site and what portions of the premises did they
                       have access to or come into contact with? How long where they on the
                       premises? Who did they have contact with while on the premises? Were
                       they wearing any type of protective equipment? What actions were taken
                       once the information was known? What is the last date the employee(s) was
                       on site and if they have returned when did they return? Is there any
                       documentation regarding a confirmed diagnosis of COVID-19?”

RESPONSE: Undisputed that Plaintiff has quoted a portion of Exhibit 61; however, Society
          objects to this Paragraph as immaterial to the question of whether Plaintiffs
          suffered a direct physical loss of or damage to their insured property.


      COVID-19 PARTICULATES WERE ON PLAINTIFFS’ PREMISES DUE TO
          THE PRESENCE OF INFECTED EMPLOYEES AND PATRONS

       32.     Roadhouse 66 Gas N Grill, a bar owned and operated by Plaintiff 3478 N Clark

Street Inc., has had three confirmed cases of employees with COVID-19 that were working at the

site shortly before they tested positive for COVID-19. One of these employees worked on March

14, 2020 (shortly before the initial March 16 Business Interruption Order went into effect), before

testing positive less than a week later. One of these employees worked on June 29, 2020 before

testing positive on July 5, 2020. One of these employees worked on July 3, 2020 before testing

positive on July 7, 2020. (Ex. 62).

RESPONSE: Undisputed that Exhibit 62 purports to be a declaration attesting to the
          statements in Paragraph 32. However, Society objects to this Paragraph as
          immaterial to the question of whether Plaintiffs suffered a direct physical loss
          of or damage to their insured property.

       33.     The Barrelman Tavern, a bar owned and operated by Plaintiff The Barrelman

Tavern Inc., has had three confirmed cases of guests with COVID-19 that visited its bar on March




                                                15
13 or March 14, 2020 (shortly before the initial March 16 Business Interruption Order went into

effect) shortly before they tested positive for COVID-19. (Ex. 63).

RESPONSE: Undisputed that Exhibit 63 purports to be a declaration attesting to the
          statements in Paragraph 33. However, Society objects to this Paragraph as
          immaterial to the question of whether Plaintiffs suffered a direct physical loss
          of or damage to their insured property.

       34.     Plaintiffs McBrides Aurora Inc., McBride’s Pub Inc., and McBride’s on 52 Inc.

(collectively “McBride’s”) own and operate several McBride’s Pub & Grille locations. McBride’s

has had two employees test positive for COVID-19 shortly after working at one of its restaurants.

One of these employees worked on April 4, 2020 before testing positive for COVID-19 on April

10, 2020. One of these employees worked on August 12, 2020 before testing positive for COVID-

19 on August 16, 2020. (Ex. 64).

RESPONSE: Undisputed that Exhibit 64 purports to be a declaration attesting to the
          statements in Paragraph 34. However, Society objects to this Paragraph as
          immaterial to the question of whether Plaintiffs suffered a direct physical loss
          of or damage to their insured property.


   PLAINTIFFS’ LEASE AGREEMENTS CONFIRM THE INTENDED USE OF THE
       INSURED PREMISES WAS INDOOR FOOD & BEVERAGE SERVICE

       35.     Plaintiff The Vig Chicago LLC entered into a long term lease for the property

located at 1527 N. Wells Street in Chicago (“Vig Chicago Lease”) for the “Purposes” of operating

“Bar/Restaurant.” (Ex. 65).

RESPONSE: Undisputed that Exhibit 65 purports to be a declaration and lease. However,
          Society objects to this Paragraph as immaterial to the question of whether
          Plaintiffs suffered a direct physical loss of or damage to their insured property.

       36.     Exhibit A to the Vig Chicago lease contains a plan for the use of the indoor property

it leased. As illustrated in that floor plan, the majority of the space Plaintiff The Vig Chicago LLC

leased was intended to function as a bar and indoor dining room. Id.



                                                 16
RESPONSE: Undisputed that Exhibit 65 includes a document that purports to be a floor plan
          for the leased premises. However, Society objects to this Paragraph as
          immaterial to the question of whether Plaintiffs suffered a direct physical loss
          of or damage to their insured property.

       37.     Plaintiff The Whale Chicago, LLC leased property located at 2427 N. Milwaukee

in Chicago for, among other “permitted uses” operating a “full service restaurant and bar with

the incidental sale of alcohol.” Id.

RESPONSE: Undisputed that Exhibit 65 contains a document that purports to be a lease
          entered into by The Whale Chicago, LLC. Society disputes that Plaintiff has
          accurately quoted the “permitted uses” section, which states:

       A full service restaurant and bar with the incidental sale of alcohol, carry-out
       food service and off-premises catering, and ancillary office uses, provided that
       in no event shall Tenant be permitted to secure a tavern license.

(Dkt. No. 123-23 at p.5 (emphasis added).) However, Society objects to this Paragraph as
immaterial to the question of whether Plaintiffs suffered a direct physical loss of or damage to
their insured property.


   BARS AND TAVERNS WITHOUT A RETAIL FOOD LICENSE IN THE CITY OF
             CHICAGO CANNOT SERVE CUSTOMERS INDOORS

       38.     As of July 24, 2020, bars, taverns, breweries and other establishments that serve

alcohol for on-site consumption without a Retail Food license in the City of Chicago will no longer

be able to serve customers indoors. (Ex. 66).

RESPONSE: Undisputed. However, Society objects to this Paragraph as immaterial to the
          question of whether Plaintiffs suffered a direct physical loss of or damage to
          their insured property.




                                                17
Date: October 21, 2020                     Respectfully submitted,

                                           Society Insurance
Thomas B. Underwood (#3122933)
Michael D. Sanders (##6230187)             By:    /s/ Thomas B. Underwood
Michelle A. Miner (#6299524)                       Counsel for Defendant
Amy E. Frantz (#6312526)
PURCELL & WARDROPE, CHTD.
10 South LaSalle Street, Suite 1200
Chicago, IL 60603
(312) 427-3900
(312) 427-3944 (facsimile)
TBU@pw-law.com
MDS@pw-law.com
MMiner@pw-law.com
AFrantz@pw-law.com




                                      18
